DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections - 35 USC § 112
Claims 2-19 are objected to because of the following informalities: in claim 2, lines 1-2, the limitation “a preprocessing signal” should be changed to “the preprocessing signal” since it was already mentioned in claim 1, line 14.  Appropriate correction is required.  Claims 3-19 are objected to because they depend on claim 2. 
Claims 3-7, 11-12, and 16-17 are objected to because of the following informalities: in claim 3, lines 1-2, the limitation “a first sub-pulse signal” should be changed to “the
Claims 4-5, 11-12, and 16-17 are objected to because of the following informalities: in claim 4, lines 2-3, the limitation “a first sub-pulse signal” should be changed to “the first sub-pulse signal” since it was already mentioned in claim 1.  Claims 5, 11-12, and 16-17 are objected to because they depend on claim 4. 
Claim 20 is objected to because of the following informalities: this claim is dependent on claim 1 (see line 12), but reads as if it is an independent claim.  For example, a number of limitations in claim 20 were already mentioned in claim 1, including “a first electrode,” “a second electrode,” “a microcup,” and “a controller.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 2019/0333436. 

Regarding Claim 1, Wang (Fig. 2) teaches a method of driving an electronic paper display apparatus, the display apparatus comprising a microcup (e.g., The cells of particles shown in Fig. 2), a first electrode (24), a second electrode (25) and a controller (e.g., The circuitry that applies the different voltages +15V, -15V, and +5V to electrodes 24 and 25 shown in Fig. 2 is considered a “controller” and is inherent; par. 0041); the controller being connected to the first electrode (e.g., Controller applies voltages to common electrode 24; par. 0041); the first electrode and the second electrode being opposite to each other, and the microcup being disposed between the first electrode and the second electrode (e.g., Common electrode 24 and pixel electrode 25 are opposite to each other with a microcup positioned in between); the microcup including first particles (22) of a first color, second particles (21) of a second color and third particles (23) of a third color; 
charge polarity of the first particles being opposite to charge polarity of the second particles (e.g., Black particles 22 and white particles 21 are opposite in polarity; par. 0061), and the charge polarity of the first particles being the same as charge polarity of the third particles (e.g., Black particles 22 and colored particles 23 have the same polarity; par. 0062); specific charge of each first particle being greater than specific charge of each third particle (e.g., Charge intensity of black particles 22 greater than charge intensity of colored particle 23; par. 0062); mobility of the first particle being greater than mobility of the third particle (e.g., Black particles 22 move faster than colored particles 23; par. 0062);
-the method comprising:
providing, by the controller, a first pulse signal to the first electrode in a display stage of a first image display stage (e.g., The voltage difference ∆V applied to the common electrode 24 and pixel electrode 25 to generate an electric field is considered a “first pulse”; par. 0041), including:
(e.g., A voltage difference ∆V of +15V applied to common electrode 24 and pixel electrode 25 so that black particles 22 and colored particles 23 are mixed in the left cell is considered a “preprocessing signal”), and the first particles and the third particles are closer to a display side of the display apparatus than the second particles (e.g., In left cell, black particles 22 and colored particles 23 are closer to the viewing side than white particles 21); and
providing, by the controller, a first sub-pulse signal in the first pulse signal to the first electrode in the display stage of the first image display stage after providing the preprocessing signal (e.g., Voltage difference ∆V is changed to +5V, which is considered a “first sub-pulse signal,” and is applied after the +15V applied so that a colored state appears on the viewing side; par. 0066), so that the third particles are closer to the display side of the display apparatus than the first particles and the second particles and the microcup displays the third color (e.g., Colored state appears; par. 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sugiura, US 2010/0201510. 

Regarding Claim 20, Wang teaches an electronic paper display apparatus, comprising: 
-a first electrode (24) and a second electrode (25) disposed opposite to each other (e.g., Common electrode 24 and pixel electrode 25 are positioned opposite to each other); 
-a microcup (cells) between the first electrode (24) and the second electrode (25), wherein the microcup includes first particles of a first color (22), second particles (21) of a second color and third particles (23) of a third color; 
-charge polarity of the first particles is opposite to charge polarity of the second particles (e.g., Black particles 22 and white particles 21 are opposite in polarity; par. 0061), and the charge polarity of the first particles is the same as charge polarity of the third (e.g., Black particles 22 and colored particles 23 have the same polarity; par. 0062); 
-specific charge of each first particle is greater than specific charge of each third particle (e.g., Charge intensity of black particles 22 greater than charge intensity of colored particle 23; par. 0062); and 
-mobility of the first particle is greater than mobility of the third particle (e.g., Black particles 22 move faster than colored particles 23; par. 0062); 
-a controller connected to the first electrode (e.g., A controller for applying the different voltages +15V, -15V, and +5V to electrodes 24 and 25 is inherent; par. 0041); and 
-wherein the controller is configured to perform the method according to claim 1 (e.g., See limitations for claim 1 above).

Wang does not teach a temperature sensor configured to detect an ambient temperature; and a controller connected to the temperature sensor.

However, Sugiura (Fig. 2) teaches a temperature sensor (113) configured to detect an ambient temperature (e.g., Temperature sensor 113 detects the ambient temperature; par. 0021, 0026).  In the combined invention, the controller of Wang would be connected to the temperature sensor of Sugiura.  The claim limitations would therefore be achieved.

(par. 0028). 

Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 


Regarding Claim 2, Wang teaches the method according to claim 1.

However, neither Wang, nor the remaining prior art, either alone or in combination, teaches wherein providing, by the controller, a preprocessing signal to the first electrode, includes;
providing, by the controller, a second sub-pulse signal to the first electrode, so that the first particles are closer to the display side of the display apparatus than the third particles and the third particles are closer to the display side of the display apparatus than the second particles, wherein an effective voltage of the second sub-pulse signal is a positive voltage or a negative voltage; and
providing, by the controller, a third sub-pulse signal to the first electrode after providing the second sub-pulse signal, wherein the third sub-pulse signal is a pulse signal with alternating positive and negative voltages, an absolute value of a positive voltage of the third sub-pulse signal is equal to an absolute value of a negative voltage of the third sub-pulse signal, and a duty ratio of the third sub-pulse signal is 0.5.

Claims 3-19 are objected to because they depend on claim 2. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        July 2, 2021